Citation Nr: 1128001	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-32 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased (compensable) disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from May 1954 to May 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Jackson, Mississippi.  

The Veteran appeared at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is of record.  He and his wife also testified at a hearing at the RO.  A transcript of that hearing is also on file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The Board notes that the Veteran has been afforded several VA examinations during the course of this appeal.  At the time of a January 2008 examination audiometric testing revealed level II in the right ear and level IV in the left ear, which equates to a noncompensable disability evaluation.  

The Veteran underwent an additional VA examination in January 2009, at which time the examiner indicated that the test scores were not valid.  

Treatment records obtained in conjunction with the claim reveal that the Veteran was afforded a VA audiological evaluation in October 2010.  The test results appear to reveal decibel level readings along with speech recognition scores of 84 percent in the right ear and 64 percent in the left ear, that would warrant a compensable rating.  The full results are not available.

However, a VA examination performed in November 2010 revealed decibel level readings and speech recognition scores resulting in level II hearing in the right ear and level IV hearing in the left ear, which would equate to a noncompensable evaluation.  

At his March 2011 hearing, the Veteran testified that he was just nodding his head to the examiner at the time of the November 2010 hearing and he stated that he did not understand all the questions that the examiner asked him despite the examiner indicating that he heard all her questions without his hearing aids in.  He also noted that she appeared to be mad at him for showing up what she thought was late for his appointment but was really at the time for which he had been scheduled.  He noted that the hearing test results from the November 2010 examination did not reflect his true hearing loss.  It is noted that the claims file was not available at the time of the November 2010 examination.  The file does contain records of frequent attempts to get hearing aids that would not cut out when music was played.  The Veteran also testified in detail upon the impact that his hearing loss had on his ability to play music and conduct bands.  

Based upon the marked contrast in the examination results performed within one month of each other, and the testimony of the Veteran with regard to the November 2010 VA examination results and the impact his hearing loss had on his ability to play music and conduct music performances, an additional VA examination is warranted with the examiner also being requested to comment on the impact the Veteran's hearing loss has on his music ability.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Also, while this matter is in remand status, any additional VA treatment records subsequent to October 2010 should be obtained and associated with the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should obtain and associate with claims folder copies of all treatment records of the Veteran from the Jackson and Tuscaloosa VAMCs from October 2010 to the present.  In addition, a complete copy of the October 2010 audiometric exam, in a form that could be used for rating, should be obtained.

2.  Schedule the Veteran for a VA audiological evaluation to determine the severity of his service-connected bilateral hearing loss.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination and such review should be noted.  The examiner must also comment on whether the Veteran's service-connected hearing loss would likely affect his music ability and, if so, the severity of the impact.  Detailed rationale is requested for each opinion that is rendered.  

3.  The Veteran is advised that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  If the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  To help avoid future remands, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO/AMC should undertake any necessary development and action, including forwarding the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected hearing loss if indicated pursuant to the provisions of 38 C.F.R. §§ 3.321(b).  If the benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

